Citation Nr: 0305437	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain/degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran had verified active service from December 1961 to 
January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  


REMAND

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals that the RO failed to 
comply with the statutory and regulatory provisions.  Thus, 
the veteran has not been given an explanation as to the 
notice and duty to assist provisions of the new law, 
including the respective responsibilities of the parties to 
secure evidence.  In this regard, the Board notes that to 
proceed on this matter without first informing the veteran 
would necessarily be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The Board is not 
satisfied that the RO has provided all notice and duty to 
assist requirements dictated by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the law and regulations with respect to 
Diagnostic Code 5293 have been amended during the appeal 
period.  38 C.F.R. § 4.71, Diagnostic Code 5293.  The veteran 
has not been apprised of such changes.  Thus, for the reasons 
above, and in light of interests in rendering a just and 
equitable decision in this veteran's case, the Board hereby 
remands this matter for the directives noted below.  

1.  The RO must ensure that all 
notification and development requirements 
mandated by VCAA are fully complied with 
and satisfied.  

2.  The RO should then inform the veteran 
of recent changes made to Diagnostic Code 
5293 related to lumbar sacral strain and 
degenerative disc disease.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5293.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




